Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 1 of 13 PageID #: 5
                                   49D05-2007-CT-022413                             Flied: 7/812020 12:45 PM
                                                                                                     Clerk
                                 Marlon Superior Court, Clvll Dlvlalon 5            Marlon County, lndlana




  STATE OF INDIANA           )                 IN THE MARION SUPERIOR COURT
                             )
  COUNTY OF MARION )                           CAUSE NO.

  SUSAN SMITH,                        )
                                      )
         Plaintiff,                   )
                                      )
  v.                                  )
                                      )
  GEICO Casualty Company,             )
                                      )
         Defendant.                   )




                                          APPEARANCE

         Attorney Paul Petro hereby enters his appearance on behalf of Plaintiff and
  provides the following required attorney contact information:


       Paul Petro 29042-49
       Petro Law Firm LLC
       POBox6389
       Fishers, IN 46038
       paul@petrolaw.us



  Attorney's contact information maintained in the Indiana Roll of Attorneys for the
  purposes of Indiana's e-filing system is correct and up to date.


                                                          Respectfully submitted,

                                                          Isl Paul Petro
                                                        · Paul Petro 29042-49
                                                          Petro Law Firm LLC
                                                          PO Box 6389
                                                          Fishers, IN 46038
                                                          Attorney for Ms. Smith
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 2 of 13 PageID #: 6
                            49D05-2007-CT-022413                      Filed: 7/812020 12:45 PM
                                                                                                                   Clerk
                                      Marlon Superior Court, CMI Division 5                        Marlon County, lndlana


                                 SUMMONS
                   IN THE MARION COUNTY SUPERIOR COURT
                              STATE of INDIANA

  SUSAN SMITH,                           )
                                         )
          Plaintiff,                     )
                                         )
  V.                                     )
                                         )
  GEICO Casualty Company,                )
                                         )
          Defendant.                     )

  TO DEFENDANT:          GEICO Casualty Co. c/o Registered Agent CT Corporation System
                         334 N. Senate Av.
                         Indianapolis, IN 46204

         You are hereby notified that you have been sued by the person named as Plaintiff and in the Court
 indicated above.

          The nature of the suit against you is stated in the complaint which is attached to this Summons.
 It also states the relief sought or the demand made against you by the Plaintiff.

         An answer or other appropriate response in writing to the Comp1aint must be filed either by you
 or your attorney within twenty (20) days, commencing the day after you receive this Summons, (or
 twenty-three (23) days if this Summons was received by mail), or a judgment by default may be rendered
 against you for the relief demanded by plaintiff.

       If you have a claim for relief against the plaintiff arising from the same transaction or occurrence,
 you must assert it in your written answer.

 Dated: _ _7_IB_l_20_2_0_ _ _ __
                                                         Clerk, Marion County

 (The following manner of Service of Summons is hereby designated.)

 _x_ Registered or Certified Mail
        Service on Individual by Sheriff                                                 SEAL
                                                                                          ~
        Service by Sheriff at place of employment, to wit:
        Private Service


 Pau1 Petro, Attorney for Plaintiff
 Attorney No. 29042-49
 PO Box 6389
 Fishers, IN 46038
 Phone: 317-989-3836
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 3 of 13 PageID #: 7



                               CLERK'S CERTIFICATE OF MAILING

 I hereby certify that on the _ _ day of _ _ _ _, 20_ . I mailed a copy of this Summons and
 a copy of the complaint to the Defendant, GEICO Casualty Co. c/o Registered Agent CT Corporation
 System, by _ _ _ _ _ _ _ _ _ mail, requesting a return receipt, at the address furnished by the
 Plaintiffs.
                                                        Clerk, Manon County
                              RETURN OF SERVICE SUMMONS BY MAIL
 (1)    I hereby certify that the attached receipt was received by me showing that the Summons and a copy of
 the complaint mailed to the Defendant GEICO Casualty Co. c/o Registered Agent CT Corporation
 System, was accepted by the Defendant on the _ _ _ day of _ _ _ _ ___, 20_.

 (2)     I hereby certify that the attached return receipt was received by me showing that the Summons and a
 copy of the complaint mailed to Defendant GEICO Casualty Co. c/o Registered Agent CT Corporation
 System was accepted by _ _ _ _ _ _ _ _ _ _ _ on behalf of the Defendant on the _ _ day of
 _ _ _ _ _..._J20__.

 (3)     I hereby certify that the attached return receipt was received by me showing that the Summons and a
 copy of the complaint was returned not accepted on the _ _ day of _ _ _ _ _~ 20_ _
                                                        Clerk, Marrion County

                                                        By: --o~ep_u_ty
                                                                     _ _ _ _ _ _ _ _ _ __

                                      SERVICE ACKNOWLEDGED
         A copy of the within Summons and a copy of the complaint attached thereto were received by me at
 _ _ _ _ _ _ _ _ _ _ _ this _ _ _ _ day of _ _ _ _ _ _ _ 20



                                                         Signature of Defendant
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 4 of 13 PageID #: 8
                            49D05-2007-CT-022413                      Filed: 7/8/2020 12:45 PM
                                                                                                      Clerk
                                    Marlon Superior Court, Clvll Division 5          Marlon County, lndlana




    STATE OF INDIANA            )                 IN THE MARION SUPERIOR COURT
                                )
    COUNTY OF MARION )                            CAUSE NO.

    SUSAN SMITH,                        )
                                        )
            Plaintiff,                  )
                                        )
    V.                                  )
                                        )
    GEICO Casualty Company,             )
                                        )
            Defendant.                  )




                    Complaint for Damages, Breach of Contract,
                            And Insurance Bad Faith

    Susan Smith, by counsel, states the following in support of her claims:



         1. On September 2, 2018, Cesar Trujillo was driving a Toyota Tundra pickup
            truck southbound on Highway 287 between Fort Collins, CO. and Boulder,
            co.
         2. Mr. Trujillo crashed into the back of a stopped Chevy Malibu, injuring both
            people in the Chevy, one of whom was Ms. Susan Smith.
         3. On Sep. 2, 2018, Mr. Trujillo was insured by Allstate.
         4. On Sep. 2, 2018, Ms. Smith was insured by Geico Casualty Co. for
            uninsured/under-insured motorist benefits. A copy of the insurance policy is
            already in Geico's possession.
         5. Allstate eventually paid the full amount of available insurance covering Mr.
            Trujillo.
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 5 of 13 PageID #: 9




      6. Ms. Smith's damages were greater than the available insurance covering Mr.
         Trujillo.
      7. Ms. Smith received extensive medical treatment in Colorado and Indiana for
         her injuries, which included a broken back, serious concussion, memory
        problems, dizziness, and headaches.
     8. At all times, Ms. Smith has complied with Geico's requests for information.
     9. At all times, Ms. Smith fulfilled all conditions precedent to payment of her
        insurance benefits.
     10.Ms. Smith requested that Geico hold up their end of the deal and pay the
       remaining available insurance coverage.
    11. Geico denied that there was any available insurance.
    12. Geico refused to pay the available insurance benefits Ms. Smith had paid for.
    13. Geico made unreasonable requests for irrelevant medical records
    14.Geico ignored undisputable facts about the nature and severity of Ms.
       Smith's injuries.
   15. Geico engaged in a deliberate, systematic plan of delay and denial.
   16. Geico has a corporate policy detailing how lower level employees/adjusters
      are to delay and deny claims such as Ms. Smith's claim.
   17. Geico trains lower level employees/adjusters are to delay and deny claims
      such as Ms. Smith's claim.



                              Count I - Breach of Contract

  18. Ms. Smith incorporates paragraphs 1 through 17 in full.
  19. Geico owes benefits to Ms. Smith under the underinsured motorist provisions
    of her policy.
 20. Geico has wrongfully denied coverage for underinsured motorist benefits and
    refuses to pay the claim.
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 6 of 13 PageID #: 10




     21. Geico owes Ms. Smith the remaining available benefits of the insurance
        policy she paid for.




                                  Count II - Bad Faith

    22.Ms. Smith incorporates paragraphs 1 through 21 in full.
    23. Implied in the written insurance contract between Ms. Smith and Geico is a
       covenant of good faith and fair dealing.
    24. Geico, through its agents and employees, breached the covenant of good faith
       and fair dealing by engaging in unfair claim settlement practices.
    25. Geico misrepresented pertinent facts or insurance policy provisions relating
       to coverages at issue.
    26. Geico failed to acknowledge and act reasonably promptly upon
       communications with respect to claims arising under insurance policies.
   27. Geico failed to adopt and implement reasonable standards for the prompt
      investigation of claims arising under insurance policies.
   28. Geico refused to pay claims without conducting a reasonable investigation
      based upon all available information.
   29. Geico failed to affirm or deny coverage of claims within a reasonable time
      after proof of loss statements have been completed.
   30. Geico did not attempt in good faith to effectuate prompt, fair, and equitable
      settlements of claims in which liability has become reasonably clear.
   31. Geico delayed reasonable payments, requested irrelevant medical records,
      and offered substantially less than the amounts ultimately recovered in
     · actions brought by such insureds, compelling Ms. Smith to institute litigation
      to recover amounts due under the insurance policy.
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 7 of 13 PageID #: 11



                                                                                 dant, Geico
         WHE REFO RE, Susan Smith prays for judgm ent order ing Defen
                                                                           ist benef its
     Casua lty Co., to pay Ms. Smith 's claim s for under insur ed motor
                                                                               make exam ple
     under the terms of the policy, for punit ive dama ges to punis h and
                                                                               ces, for the
     of Geico's condu ct, to deter future instan ces of unfai r claim s practi
                                                                             just and
     costs of this action , and such other relief as the Court may deem
     prope r.


                                                   Respe ctfull y subm itted,

                                                   /s/ Paul Petro
                                                   Paul Petro 29042 -49
                                                   Petro Law Firm LLC
                                                   PO Box 6389
                                                   Fishe rs, IN 46038
                                                   Attor ney for Ms. Smith




                                    Reque st for Jury Trial


                                                                          tried by jury.
        Susan Smith reque sts that this cause of action and all issues be

                                                   Respe ctfull y subm itted,

                                                   /s/ Paul Petro
                                                   Paul Petro 29042 -49
                                                   Petro Law Firm LLC
                                                   PO Box 6389
                                                   Fishe rs, IN 46038
                                                   Attor ney for Ms. Smith
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 8 of 13 PageID #: 12




    STATE OF INDIANA                )                   IN THE MARION SUPERIOR COURT
                                    ) SS:               CIVIL DMSION 5
    COUNTY OF MARION                )                   CAUSE NO. 49D05-2007-CT-022413

   SUSAN SMITH,                                    )
                                                   )
                         Plaintiff,                )
   V.                                              )
                                                   )
   GEICO CASUALTY COMPANY,                         )
                                                   )
                         Defendant.                )


                        APPEARANCE BY ATTORNEY IN CIVIL CASE

   Party Oassification: Initiating..,__ _       Responding-✓~- Intervening.__ _

   1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
          the following party member(s):       Geico Casualty Company

   2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
          information as required by Trial Rules 3.1 and 77(B) is as follows:

          Name: Thomas E. Rosta                        Atty Number: #18858-45
          Address: METZGER ROSTA LLP                   Phone: (317) 219-4606
          32 S. 9 th Street                            Fax: (317) 773-5077
          Noblesville, IN 46060                        E-mail: tom@metzgerrosta.com

   3.    There are other party members.         Yes_ No_j_ (If yes, list on continuation page).

   4.    If first initiating party filing this case, the Clerk is requested to assign this case the
         following Case Type under Administrative Rule 8(b)(3)._ _ _ _ _ _ __

   5.    I will accept service by FAX at the above noted number:        Yes_          No_{_

   6.    This case involves support issues. Yes__               No_{_
          (If yes, supply social security numbers for all family members on continuation page).

   7.    There are related cases:           Yes_       No::L_ (If yes, list on continuatum page).

   8.    This form has been served on all other parties Certificate of Service is attached:
         Yes_j_        No_

   9.    Additional information required by local rule: none.
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 9 of 13 PageID #: 13




                                                      Respectfully submitted,

                                                      METZGER ROSTA LLP




                                               By:      ~2L
                                                      Thomas E. Rosta (#18858-45)
                                                      Attorney for Defendant


                                  CERTIFICATE OF SERVICE

                I hereby certify that on the 30th day of July. 2020, pursuant to Rule 86(G) of the

 Indiana Rules of Trial Procedure, the foregoing document was electronically filed using the IEFS.

 I certify that the following person was electronically served with the foregoing document:

 Paul Petro
 Petro Law Firm LLC
 P0Box46038
 Fishers, IN 46038




METZGER ROSTA LLP
                                                       °'2L
                                                     Thomas E. Rosta (#18858-45)


32 S. 9 th Street
Noblesville, IN 46060
(317) 219-4606
 Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 10 of 13 PageID #: 14




   STATE OF INDIANA               )                    IN THE MARION SUPERIO R COURT
                                  ) SS:                CIVIL DIVISIO N 5
   COUNTY OF MARION               )                    CAUSE NO. 49D05-2007-CT-022413

   SUSAN SMITH,                                )
                                               )
                         Plaintiff,            )
  v.                                           )
                                               )
  GEICO CASUAL TY COMPAN Y,                    )
                                               )
                        Defendant.             )



                             MOTIO N FOR EXTENSION OF TIME

         Comes now the Defendant, Geico Casualty Company, by counsel, and respectfu lly moves

 the court for an extension of time to and including August 30, 2020, within which to file an answer

 to Plaintiffs Complain t, and in support thereof would represent and show the court the following:

        1.      That said Defendant's response is presently due.

        2.      That no prior extensions have been requested.

        3.      That Defendan t's counsel has just been retained to represent said Defendan t in the

above cause and will need an extension of time to and including August 30, 2020, within which to

confer with his client, and be in a position to file a proper response for and on behalf of this

Defendant.

       WHERE FORE, the Defendan t prays for an extension of time to and including August 30,

2020, within which to respond to Plaintiff s Complain t.
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 11 of 13 PageID #: 15




                                     CERTIFICATE OF SERVICE

                    I hereby certify that on the 301h day of July, 2020, pursuant to Rule 86(G) of the

     Indiana Rules of Trial Procedure, the foregoing document was electronically filed using the IEFS.

     I certify that the following person was electronically served with the foregoing document:

     Paul Petro
     Petro Law Firm LLC
     POBox46038
     Fishers, IN 46038




                                                          Thomas E. Rosta (#18858-45)

     METZGER ROSTA LLP
     32 S. 9m Street
     Noblesville, IN 46060
     (317) 219-4606
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 12 of 13 PageID #: 16




    STAT E OF INDI ANA            )                     IN J'HE MAR ION SUPERIOR COU RT
                                  )SS:                  CNI L DMS ION 5
   COU NTY OF MAR ION             )                     CAU SE NO. 49D05-2007-CT-022413

   SUSA N SMITH,                                 )
                                                 )
                          Plaintiff,             )
   v.                                           )
                                                )
   GEIC O CAS UAL TY COM PAN Y,                  )
                                                )
                          Defendant.            )




                           ORD ER GRANTING EXT ENSI ON OF TIME
                                                              by counsel, and havin g filed its
           Com es now the Defendant, Geico Casu alty Company,

  Moti on for Exten sion of Time .
                                                                    grants the same   .
           And the Cour t, being duly advis ed in the premises, now
                                                       DEC REED by the Cour t that the
           IT IS THE REFO RE ORD ERED , ADJU DGE D AND
                                                        to and inclu ding Augu st 30, 2020, within
  Defe ndan t, Geic o Casu alty Comp any, shall have up

  whic h to answ er Plain tiffs Comp laint.



  Date d: _ _ _ _ _ _ __
                                                JUDG E, Mari on Supe rior Court, Civ. Div. 5



  Distr ibutio n:

  Paul Petro
  Petro Law Firm LLC
  POB ox46 038
  Fishers, IN 46038


  Thom as E Rosta
  Tom@ metz gerro sta.co m
Case 1:20-cv-02221-JPH-MJD Document 1-1 Filed 08/24/20 Page 13 of 13 PageID #: 17
                                                                                               FILED
                                                                                               July 31, 2020
                                                                                           CLERK OF THE COURT
                                                                                             MARION COUNTY
                                                                                                         MK
  STATE OF INDIANA               )                      TN THE MARION SUPERIOR COURT
                                 ) SS:                  CNIL DMSION 5
  COUNTY OF MARION               )                      CAUSE NO. 49D05-2007-CT-0 22413

  SUSAN SMITH,                                 )
                                               )
                         Plaintiff,            )
  v.                                           )
                                               )
  GEICO CASUALTY COMPANY,                      )
                                               )
                         Defendant.            )



                          ORDER GRANTING EXTENSION OF TIME

           Comes now the Defendant, Geico Casualty Company, by counsel, and having filed its

  Motion for Extension of Time.

           And the Court, being duly advised in the premises, now grants the same.

           IT IS THEREFORE ORDERED, ADruDGED AND DECREED by the Court that the

  Defendant, Geico Casualty Company, shall have up to and including August 30, 2020, within

  which to answer Plaintiffs Complaint.



  Dated:    July 30, 2020
                                                   JUDGE, Marion Superior Court, Civ. Div. 5


  Distribution:

  Paul Petro
  Petro Law Firm LLC
  POBox46038
  Fishers, IN 46038


  Thomas E Rosta
  Tom@metzgerrosta.com
